Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/053,862 filed on 11/9/20. Claims 1-13 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5
Line 3: “the reverse direction”
There is insufficient antecedent basis for the claimed limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102010001259 to Haupt et al (applicant cited reference).
Claim 1
Haupt discloses in Fig 7,
A multi-speed planetary transmission with a drive shaft (e.g. 7) with a sun gear (e.g. 3) and a ring gear (e.g. 4) and an output shaft (e.g. 1) with a planetary gear carrier (e.g. 5) which comprises at least one planetary gear (e.g. 2), wherein the drive shaft and the output shaft are configured be connected to each other and disconnected from each other by means of a clutch (e.g. 9), characterized in that the multi-speed planetary transmission has a freewheel (e.g. 6) via which power shifting between a first gear ratio 
Claim 2
The multi-speed planetary transmission as claimed in claim 1, characterized in that a locking device (e.g. 6) which immobilizes the freewheel is associated with the freewheel.
Claim 3
The multi-speed planetary transmission as claimed in claim 1, characterized in that, in the case of the first gear ratio i_1, the clutch is open and the freewheel is immobilized against a housing (e.g. 8) of the multi-speed planetary transmission (e.g. paragraphs 39-46 of translated document).
Claim 4
The multi-speed planetary transmission as claimed in claim 1, characterized in that, in the case of the second gear ratio i_2, the clutch is closed and the freewheel is released (e.g. paragraphs 39-46 of translated document).
Claim 6
The multi-speed planetary transmission as claimed in claim 1, characterized in that a parking brake function is implemented by a closed clutch (e.g. 9) and a freewheel  blocked by the locking device (e.g. 6, transmission would be placed in a locked mode).
Claim 7
The multi-speed planetary transmission as claimed in claim 1, characterized in that the clutch has a first clutch part (e.g. located on side 7) and a second clutch part (e.g. located on side 5).
Claim 8
The multi-speed planetary transmission as claimed in claim 7, characterized in that the first clutch part is housed on the drive shaft (e.g. 7), and the second clutch part is housed on a spider shaft (e.g. 5) of the planetary gear.
Claim 9
The multi-speed planetary transmission as claimed in claim 7, characterized in that the first clutch part is housed on the drive shaft (e.g. 7), and the second clutch part is housed on the output shaft (e.g. 1 & 5 are integral as one element).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010001259 to Haupt et al in view of U.S. Patent Application Publication 2014/0274528 to Valente et al.

Claim 5

Claim 10
The multi-speed planetary transmission as claimed in claim 1, characterized in that the multi-speed planetary transmission is arranged in an axially parallel arrangement with respect to a vehicle axle (See Valente Fig 2)
Claim 11
The multi-speed planetary transmission as claimed in claim 10, characterized in that the multi-speed planetary transmission drives a differential transmission (e.g. 48, Valente Fig 5) via one or more star gear stages (e.g. 312 & 314).
Claim 12
The multi-speed planetary transmission as claimed in claim 1, characterized in that the multi-speed planetary transmission is integrated into a vehicle axle (See Valente Fig 2), and drives bevel gears (e.g. 46, Valente Fig. 5) of a direct-drive differential transmission.
Claim 13
A vehicle comprising at least one electric machine (e.g. 42, Valente), a vehicle axle (See Valente Fig 2), and the multi-speed planetary transmission as claimed in claim 1 on the vehicle axle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUAN LE/Primary Examiner, Art Unit 3659